Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gokan, et al., US 2015/0307091 A1, in view of Zagorski, US 2010/0006363 A1.
As per Claim 1, Gokan teaches a vehicle control device comprising: 
an obstacle sensor configured to detect an obstacle ahead of an own vehicle (¶¶ 33-34; recognition sensor 1 of Figure 1); 
a vehicle speed sensor configured to detect a vehicle speed of the own vehicle (¶ 46); 
an accelerator operation sensor configured to detect an accelerator operation (¶ 32; sensor 6 of Figure 1); 
an autonomous emergency braking controller configured to operate first autonomous braking if the obstacle ahead is detected (¶ 31; brake controller 14 of Figure 1), and to stop operating the 
an unintended acceleration suppression controller configured to operate an unintended acceleration suppression control in which engine power of the own vehicle is reduced and second autonomous braking is performed (¶¶ 96-97, 104-105), if the obstacle ahead is detected and the accelerator operation equal to or larger than a second operating amount which is smaller than the first operating amount is detected (¶¶ 103-105), in a state where a detected vehicle speed is within a predetermined vehicle speed range (¶ 85).  
Gokan does not expressly teach an adjuster configured to prioritize the second autonomous braking when the stop condition for the first autonomous braking and an operating condition for the second autonomous braking are both satisfied.  Zagorski teaches an adjuster configured to prioritize the second autonomous braking when the stop condition for the first autonomous braking and an operating condition for the second autonomous braking are both satisfied (¶¶ 49-50).  It would have been obvious to a person of ordinary skill in the art, to combine the obstacle sensor of Gokan with the autonomous braking control of Zagorski, in order to ensure application of a proper braking pressure to avoid collisions with other objects.
As per Claim 2, Gokan teaches that the autonomous emergency braking controller operates the first autonomous braking if the detected vehicle speed is equal to or higher than a second lower limit of vehicle speed which is higher than a first lower limit of vehicle speed that is a lower limit of vehicle speed of the vehicle speed range for the unintended acceleration suppression control (¶¶ 46-47, 104).
As per Claims 3 and 6, Gokan teaches that the obstacle sensor further detects a distance between the obstacle ahead and the own vehicle (¶ 45), and the unintended acceleration suppression controller further operates the unintended acceleration suppression control if the detected distance is equal to or smaller than a predetermined distance (¶ 47).

As per Claim 5, Gokan teaches that the unintended acceleration suppression controller operates the unintended acceleration suppression control in which only the engine power of the own vehicle is reduced, if the detected vehicle speed is equal to or lower than a first lower limit of vehicle speed that is the lower limit of vehicle speed of the vehicle speed range for the unintended acceleration suppression control (¶¶ 115, 130, 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661